Citation Nr: 1644289	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The appellant has unconfirmed active military service November 14, 1983 to December 20, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (although the rating decision itself was prepared by the RO in San Juan, Puerto Rico).

The appellant appeared and testified at a Board hearing held at the RO before the undersigned Veterans' Law Judge in July 2014.  The transcript of this hearing is associated with the claims file.  Thereafter, in April 2015, the Board issued a decision denying the appellant's claims.  The appellant moved for reconsideration of the Board's decision in May 2015, as well as claimed that clear and unmistakable error (CUE) had been made in the Board's decision.  In a June 2015 decision, the Board denied the appellant's motion for reconsideration.  The appellant thereafter appealed to the Court of Appeals for Veterans Claims (Court).  By order issued August 2016, the Court vacated the Board's April 2015 decision pursuant to a Joint Motion for Remand, and remanded the appellant's appeal back to the Board.  

As a decision on the appellant's CUE claim had not been rendered prior to the Court's August 2016 order, in a separate decision the Board has dismissed the appellant's CUE claim as moot given the Court's vacatur of the April 2015 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At this time, the Board finds that remand of the appellant's claims for multiple reasons.  First and foremost, the appellant submitted additional medical evidence in October 2016 for which he refused to waive AOJ review and instead requested his case be remanded to the AOJ for review of this additional evidence.  The Board notes, however, that this additional medical evidence only shows treatment for low back pain and right knee pain and, therefore, only relates to his claims for service connection for disorders of the low back and bilateral lower extremities, but not the neck.  In that respect, the Board is not obligated to remand the claim for service connection for a neck disorder.  However, due to the following reasons, the Board will also remand that claim.

The Board finds that additional development is warranted to search for the appellant's service records.  Initially the Board notes that the claims file contains NO official military records for the appellant, not even a DD214 to confirm his military service.  The only records showing the appellant had military service with the Army from November 14, 1983 to December 20, 1983 are VA records, including a November 6, 2006 letter from VA to the appellant stating what VA has as his service and computer inquiries that show this service.  The RO has attempted to obtain the appellant's service records from the National Personnel Records Center (NPRC) multiple times without success.  Each time it has received a response that the NPRC that it "cannot identify a record based on information furnished."  

Initially the Board notes that, at the July 2014 hearing, the appellant made reference to a DD214, although it appears that he disagrees with the dates of service indicated thereon.  On Page 8 of the transcript, it reads:  "I went in in 1984 of November, got out in December with an honorable discharge....  And that's the way my DD-214 reads....  With 7/24, and it says I went in in 1984 in November....  But my father died the 4th of November in 1983.  So I got a kind extended leave.  I took training at Teaneck, New Jersey, until the next November 14th in '84, and that's when I left."  If the appellant has a copy of his DD214, he is requested to provide that to VA.  Even if he does not agree with the dates of service indicated on it, it may provide sufficient information so that VA may obtain his official service records since at this time the NPRC is not able to identify the appellant sufficiently to locate them.  

In addition, the RO has requested the appellant provide any service records he has in his possession, but he has not provided any actual records.  Although the appellant has provided statements regard the accident in service he claims has led to his claimed neck, low back and bilateral leg disorders, he has been very inconsistent in his reports as to when this occurred though it was sometime between 1983 and 1985.  

However, the appellant has consistently reported that he entered service into the National Guard at Teaneck, New Jersey (he has also mentioned Patterson).  It does not appear, however, that the New Jersey Adjutant General or any other appropriate agency in New Jersey has ever been contacted for information relating to the appellant.  

In addition, the appellant has submitted written statements along with his testimony at the July 2014 hearing as to the fact that the wrong date of birth has been used on many of his medical records.  At the hearing, he testified that his identity was stolen and the wrong date of birth of July 24 was used on many of his things.  He has reported that his correct date of birth his July 25 of that year.  [The Board notes that the SSA records show the July 24 date of birth and that that same date was provided by the appellant on his original VA claim form.].  All the requests for the appellant's service records to the NPRC provided the date of birth of July 24.  It is unclear whether this may have impacted the NPRC's ability to identify the appellant.  In addition, the Board notes that there is no response in the claims file to the RO's last request for verification of the appellant's periods of service  made on October 21, 2012, which was a more in-depth request; but it also used the date of birth the Appellant asserts is incorrect.  Consequently, the Board finds that a new request should be made to the NPRC using the appellant's date of birth of July 25 and the language used in the last request made on October 21, 2012.

If service is verified, then additional effort should be made to obtain the appellant's service treatment records, to include inpatient treatment records at Fort Sill, Oklahoma, for his period of active service.

Finally, the Board notes that the appellant indicated at the Board hearing in July 2014 having treatment at a VA medical facility while in California shortly after he got out of service.  The Board notes that the appellant has reported being in the San Diego/La Jolla area at that time.  On remand, a search for any such records should be undertaken.

Finally, the Board notes that, in the Joint Motion for Remand, the parties agreed that the Board erred in the April 2015 decision in failing to provide an adequate statement of reasons or bases for its findings that VA's duty to assist did not require a medical examination or opinion.

The Board notes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the claimant suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the appellant has stated that he hurt his back, neck and bilateral legs in service and has continued to have problems with them ever since.  There is evidence showing the appellant was involved in motor vehicle accidents in December 1985 and February 1986 and sustained injuries to his cervical spine, lumbar spine and bilateral lower extremities.  (See Social Security Administration records.)  There is medical evidence showing the appellant has continued to receive treatment for low back pain and knee pain and lay evidence that he continues to have problems with his neck, low back and bilateral legs since the reported accident in service. 

Given the state of the evidence and the low threshold in McLendon, the Board finds that remand for a VA examination to obtain a medical nexus opinion is warranted, especially given that the evidence demonstrates the appellant had two intercurrent motor vehicle accidents in December 1985 and February 1986 to the same body areas that he claims were injured in the in-service motor vehicle accident.  It will be necessary for the VA examiner to determine whether the appellant's current disabilities are the result of the claimed in-service injuries that were then exacerbated by the subsequent motor vehicle accidents or whether the subsequent motor vehicle accidents are intervening causes of any claimed current disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and advise him that he must provide VA with a copy of the DD214 that he mentioned at the July 2014 Board hearing, if in his possession, or any other official military separation document.  The appellant should be advised that this document is necessary in order to obtain his official service records even if he disagrees with the service dates indicated on the document.  Withholding such evidence that is vital to his case could have a detrimental effect on his claims.  

2.  Contact the New Jersey Adjutant General, or any other appropriate agency, and request the appellant's official Army National Guard records for the period from 1983 to 1984 (the exact period of National Guard service is unknown).  Note:  When making the request, please provide both dates of birth if possible (July 24 and July 25); or, if not possible, provide only July 25.  A negative response should be requested if records are not available.  All requests and responses should be associated with the claims file and the appellant should be advised if records are not available.

3.  Contact the NPRC, or any other appropriate agency, and request the appellant's service be verified using the date of birth of July 25 (and the same birth year as used in previous requests in the record) and the language used in the October 21, 2012 VA 21-3101 for which a reply was not received (or any other appropriate language that will obtain an adequate reply).   

4.  If, and only if, service is verified, then additional effort should be made to obtain the appellant's service treatment records, to include any inpatient treatment records at Fort Sill, Oklahoma, during his period of active service.

5.  Contact the VA Medical Center in San Diego, California, or other VA facility, and ask it to search for treatment records related to the appellant from 1984 to 1987.  A negative reply should be requested if records are not available.

6.  After any new evidence received has been associated with the claims file, schedule the appellant for appropriate VA examination(s) to determine the nature and etiology of his claimed conditions involving his neck, low back and bilateral legs.  The claims file should be made available for the VA examiner's review.  All necessary diagnostic studies and/or tests should be accomplished.

After reviewing the claims file and examining the appellant, the VA examiner should render diagnoses of all current disorders present in the cervical spine, thoracolumbar spine  and bilateral lower extremities.  For each current disorder identified, the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently identified disorder is related to the appellant's active military service, specifically to the claimed in-service motor vehicle accident described by him (to wit, the truck in which he was riding in the back of on his way to base from the airport hitting ice and having an accident).  

In rendering any opinion, the examiner should consider and discuss the evidence in the Social Security Administration records that the appellant was involved in two subsequent motor vehicle accidents in December 1985 and February 1986 in which he sustained injuries to his neck, low back and bilateral lower extremities and should consider whether the in-service motor vehicle accident was the initial etiology of the appellant's current disabilities with the subsequent motor vehicle accidents being merely exacerbations of existing disabilities or whether these subsequent motor vehicle accidents are intercurrent causes of the currently identified disabilities.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  After all development has been completed and ensuring that VA's duty to assist has been met (including that the VA examination is adequate), readjudicate the appellant's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the appellant and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




